Citation Nr: 1034788	
Decision Date: 09/15/10    Archive Date: 09/21/10

DOCKET NO.  07-31 006	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for a chronic acquired 
psychiatric disorder, to include depression and anxiety disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jennifer Margulies, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1960 to February 1963

This case comes before the Board of Veteran Appeals (Board) on 
appeal from a September 2006 rating decision of the VARO in 
Lincoln, Nebraska, that confirmed and continued a previous denial 
of entitlement to service connection for a chronic psychiatric 
disorder, to include depression and generalized anxiety disorder.

This case was initially before the Board in April 2009 when it 
was reopened and remanded for a VA examination.  The case is now 
ready to be adjudicated.

The Board notes that the United States Court of Appeals for 
Veterans Claims (Court) has held that a claim for service 
connection for a psychiatric disability encompasses all 
psychiatric symptomatology, regardless of how that symptomatology 
is diagnosed.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).


FINDING OF FACT

Competent evidence of a nexus between the Veteran's chronic 
acquired psychiatric disorder, to include depression and anxiety, 
and active military service is not of record. 


CONCLUSION OF LAW

A chronic acquired psychiatric disorder, to include depression 
and anxiety was not incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.159, 3.303 (2009).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist 

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2009).

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

In addition, the notice requirements of the VCAA apply to all 
five elements of a service connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a connection 
between the Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, 
this notice must include information that a disability rating and 
an effective date for the award of benefits will be assigned if 
service connection is awarded. Id. at 486.

In this case, the Veteran received notice of the evidence needed 
to substantiate a service connection claim in January 2006 and 
Dingess notice in March 2006.  

Next, VA has a duty to assist the Veteran in the development of 
the claim.  This duty includes assisting him in the procurement 
of service treatment records, pertinent treatment records and 
providing an examination when necessary. 
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

VA has obtained the Veteran's service treatment records, VA 
treatment records, and afforded the Veteran several VA 
examinations with regard to his claim of a psychiatric disorder.  
The June 2009 examination is deemed adequate for rating purposes, 
as the examiner reviewed the case file, interviewed the Veteran 
and commented on whether there was a current disability and a 
nexus to service.  All known and available records relevant to 
the issue on appeal have been obtained and associated with the 
appellant's claims file; and the appellant has not contended 
otherwise.  

Therefore, VA has substantially complied with the notice and 
assistance requirements and the Veteran is not prejudiced by a 
decision on the claim at this time.

II. Pertinent Law and Regulations 

In order to establish service connection, the facts, as shown by 
evidence, must demonstrate that a particular disease or injury 
resulting in current disability was incurred during service or, 
if preexisting active service, was aggravated therein.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  

The chronicity provision of 38 C.F.R. § 3.303(b) is applicable 
where the evidence, regardless of its date, shows that the 
Veteran had a chronic disability in service or during an 
applicable presumptive period and still has such disability.  
Such evidence must be medical unless it relates to a disability 
as to which, under the United States Court of Appeals for 
Veterans Claims' (Court's) case law, lay observation is 
competent.  Savage v. Gober, 10 Vet. App. 488, 498 (1997).  In 
addition, if a disability noted during service is not shown to be 
chronic, then generally a showing of continuity of symptomatology 
after service is required for service connection.  38 C.F.R. 
§ 3.303(b).

Establishing service connection generally requires medical or, in 
certain circumstances, lay evidence of (1) a current disability; 
(2) an in-service incurrence or aggravation of a disease or 
injury; and (3) a nexus between the claimed in-service disease or 
injury and the present disability.  Davidson v. Shinseki, 581 
F.3d 1313 (Fed. Cir. 2009). 

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative balance, with the Veteran prevailing in either event, or 
whether a preponderance of the evidence is against a claim, in 
which case, the claim is denied.  Gilbert v.  Derwinski, 1 Vet. 
App. 49, 53 (1990); 38 U.S.C.A. § 5107(b) (West 2002). 

III.  Analysis 

The Veteran asserts that he is entitled to service connection for 
a psychiatric disorder, to include depression and anxiety.  
However, a review of the record reveals that service connection 
is not warranted.

Clemons states that the scope of a mental health disability claim 
includes any mental disability that may reasonably be encompassed 
by the Veteran's description of the claim, reported symptoms and 
the other information of record.  In this case, the evidence of 
record shows diagnoses of emotional instability, depression, 
anxiety and dysthymic disorder.  Therefore, all noted mental 
disabilities are discussed and considered in the adjudication of 
this issue.

A review of the Veteran's service treatment records shows that 
upon entrance into service in June 1960, the Veteran was in good 
health and no notations were made regarding nervous trouble, 
depression or his mental state.  January 1963 treatment records 
show that the Veteran appeared sullen and depressed.  The 
examiner noted that he was unable to cope with his problems and 
mentioned that he thought of suicide.  The Veteran was referred 
for additional treatment where he discussed that his depression 
was related to his marital problems.  He reported that he was 
married for a year and that when he went into service his wife 
became promiscuous.  In April 1962, he received a letter that his 
wife was pregnant by another man.  The Veteran reported that the 
day before he was admitted for depression, his wife informed him 
that she had sexual relations with his brother in law.  The 
examiner diagnosed emotional instability reaction and stated that 
the Veteran had a history of poor control over his feelings and 
an inability to perform his military duties due to marital 
conflicts.  In February 1963, the Veteran was discharged from 
service due to unsuitability.  

Post service, the Veteran received a neuropsychiatric examination 
in October 1963.  The examiner reviewed the Veteran's service 
treatment records and noted that he got back together with his 
wife and they were expecting a second child.  The examiner 
reported that the Veteran did not appear tense or anxious.  He 
stated that the Veteran had some mild neurotic symptoms but that 
they were not severe enough to merit a formal diagnosis.  

In April 1973 the Veteran was admitted for an emotional disorder.  
He received a VA examination in May 1973.  The case file was not 
available for review.  The Veteran reported feelings of unease 
that he dated back to service.  He bemoaned the responsibilities 
of having a family and reported that he wanted to travel.  The 
examiner provided a diagnosis of adjustment reaction to adult 
life.

Treatment records dated in January 1998 document the Veteran's 
impression of service.  He believed that the Navy was trying to 
have him thrown out or written up.  He reported anxiety which 
lead to his medical discharge in 1963.  The examiner noted a 
history of anxiety and polysubstance abuse.  Follow-up records 
reveal that the examiner wanted to place the Veteran on a low-
dose antipsychotic medication.
In March 1998 mood disorder and depression with psychotic 
features were diagnosed.  

In October 2000, Dr. K.L. stated that the Veteran had a long 
history of psychiatric disorder and that he was discharged from 
service based on his mental illness.  

The Veteran received a VA examination in June 2001 and the 
examiner had the opportunity to review the Veteran's case file.  
The Veteran described what he felt was unreasonable treatment 
while in service.  He also acknowledged marital problems.  The 
examiner noted that the initial diagnosis provided was anxiety 
reaction related to his marriage.  The examiner addressed the 
letter received from Dr. K.L. and stated that there is no 
information provided on how Dr. K.L. reached that conclusion.   
The examiner noted that the Veteran showed symptoms of psychotic 
thinking and depression in the past and was treated with an 
antipsychotic.  He noted that after reviewing all of the records, 
the diagnosis while on active duty would be adjustment disorder 
with anxious mood.  The examiner concluded that the current 
psychiatric condition of depression with psychotic features was 
not evident in earlier evaluations.  

Two medical opinions were obtained in November 2001 and both 
examiners reviewed the Veteran's chart and concluded that the 
Veteran's current psychiatric condition is unrelated to service.   

May 2002 treatment records show a diagnosis of dysthymic 
disorder.  The Veteran reported having depression in the 1960's 
after service.  

In February 2006 an examiner stated that after the Veteran told 
him that he was given a diagnosis of anxiety disorder while in 
service, the examiner stated that it "seems a reasonable 
possibility" that his current psychiatric symptoms began in 
service.  

The Veteran was afforded a VA examination in June 2009 and the 
examiner had the opportunity to review the Veteran's case file.  
The Veteran reported feeling depressed on a daily basis and that 
the depression has been ongoing since his service.  He reported 
that he used to take drugs and drink alcohol but that he stopped 
in the 1980's.  The examiner provided a diagnosis of dysthymic 
disorder and stated that there is no documentation suggesting 
that the Veteran's current depression is related to service.  He 
concluded that it was less likely than not that the Veteran's 
current dysthymic disorder is attributable to his service.   The 
examiner also noted that the Veteran did not present with an 
anxiety disorder or psychotic processes.

M.J.F. submitted a letter stating that she has known the Veteran 
for many years and that after he returned from service he was a 
different man and no longer seemed to have a goal in life.  She 
stated that he began drinking heavily.  

The Board finds that the preponderance of the evidence is against 
the Veteran's claim of service connection for a chronic 
psychiatric disorder, to include depression and anxiety.  The 
Veteran's service treatment records show that he experienced 
depression in service due to marital problems when his wife 
cheated.  The in-service examiner noted emotional instability.  A 
clear diagnosis was not provided in service and the Veteran's 
discharge seemed to be related to his marital problems.

It is the responsibility of the Board to weigh the evidence, and 
determine where to give credit and where to withhold the same, 
and in so doing, the Board may accept one medical opinion and 
reject others.  Evans v. West, 12 Vet. App. 22, 30 (1998), citing 
Owens v. Brown, 7 Vet. App. 429, 433 (1995).  The Board is 
mindful that it cannot make its own independent medical 
determinations and that there must be plausible reasons for 
favoring one medical opinion over another.  Id.  The Board is 
also aware of the charge that when the evidence is in equipoise 
the Veteran prevails.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).  As the record contains both positive and 
negative opinions regarding whether the Veteran's current chronic 
psychiatric disorder is related to his service, the Board has 
weighed the evidence and determined that the negative medical 
evidence outweighs the evidence in the Veteran's favor.  

The Board initially notes the positive nexus opinions by the 
examiners.  In October 2000, Dr. K.L. stated that the Veteran was 
discharged from service based on his mental illness and stated 
that he had a long history of mental illness leading up to his 
discharge.  In February 2006 an examiner stated that after the 
Veteran told him that he was given a diagnosis of anxiety 
disorder while in service, the examiner stated that it "seems a 
reasonable possibility" that his current psychiatric symptoms 
began in service.   The 2000 opinion does not link the Veteran's 
current psychological difficulties with his service, but rather 
stated that he was discharged from service due to mental illness.  
In addition, the 2006 examiner relied on the Veteran's own 
testimony and said there was a reasonable possibility that his 
current symptoms began in service.  He did not have an 
opportunity to review the Veteran's case file.  The Board notes 
that a bare transcription of a lay history is not transformed 
into competent medical evidence merely because the transcriber 
happens to be a medical professional.  LeShore v. Brown, 8 Vet. 
App. 406, 409 (1995).

The record also contains several negative nexus opinions.  The 
June 2001 examiner reviewed the Veteran's case file and noted 
that the Veteran's current depression was not evident in earlier 
evaluations.  Two subsequent VA opinions dated in November 2001 
also concluded that the Veteran's current psychiatric condition 
was unrelated to service.   The June 2009 VA examiner also 
reviewed the Veteran's case file and concluded that it was less 
likely than not that the Veteran's current dysthymic disorder is 
attributable to service.  

When weighing the positive and negative evidence the Board 
determines that the Veteran's current psychiatric disorder did 
not begin in service.  The Board finds that the VA examiners' 
opinions carry more weight in this case because they definitively 
state that there is no nexus between the current psychiatric 
disorder and service, based upon a complete review of the 
Veteran's medical records.  The medical opinions dated in 2000 
and 2006 are vague and do not state with specificity how the 
Veteran's current disorder is related to service.  Thus, the 
Board finds that the 2001 and 2009 opinions are of more probative 
value, and as such, the evidence weighs against the Veteran's 
claim in this regard.   
  
Finally, the Board is aware of the lay contentions relating the 
Veteran's current psychiatric disorder to his service.   However, 
as a layperson, the Veteran and M.J.F. are not competent to opine 
on medical matters such as a diagnosis or etiology of any medical 
diagnosis.  The record does not show, nor does the Veteran 
contend, that he has specialized education, training, or 
experience that would qualify him to provide an opinion on this 
matter.  Accordingly, the lay statements are not competent.  See 
Bostain v. West, 11 Vet. App. 124, 127 (1998), 2 Vet. App. 492 
(1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 (1997).  
Thus, the Board finds that the claim for service connection for a 
chronic acquired psychiatric disorder, to include depression and 
anxiety is denied. 
	
	

ORDER

Entitlement to service connection for a chronic acquired 
psychiatric disorder, to include depression and anxiety disorder 
is denied.



____________________________________________
ROBERT O'BRIEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


